                                                                    Case 3:19-cv-00074-MMD-WGC Document 1 Filed 02/08/19 Page 1 of 12




                                                                        PAUL S. PADDA, ESQ. (NV Bar #10417)
                                                                    1
                                                                        Email: psp@paulpaddalaw.com
                                                                    2   JOSHUA Y. ANG, ESQ. (NV Bar #14026)
                                                                        Email: ja@paulpaddalaw.com
                                                                    3   PAUL PADDA LAW, PLLC
                                                                        4560 South Decatur Blvd., Suite 300
                                                                    4
                                                                        Las Vegas, Nevada 89103
                                                                    5   Tele: (702) 366-1888
                                                                        Fax: (702) 366-1940
                                                                    6
                                                                    7   Attorneys for Plaintiffs

                                                                    8                              UNITED STATES DISTRICT COURT
                                                                    9                                    DISTRICT OF NEVADA
                       Tele: (702) 366-1888 • Fax (702) 366-1940
PAUL PADDA LAW, PLLC




                                                                   10
                         4560 South Decatur Blvd., Suite 300




                                                                        CHRISTINE A. CARNEY, individually;               Case No.:
                                                                   11
                               Las Vegas, Nevada 89103




                                                                   12                               Plaintiffs,
                                                                                                                                        COMPLAINT
                                                                   13          vs.                                                JURY TRIAL DEMANDED
                                                                   14
                                                                        LIFEPOINT HEALTH, INC. (doing
                                                                   15   business as “Northeastern Nevada Regional
                                                                        Hospital”), a foreign corporation; DOES 1-10;
                                                                   16   and ROES A-Z;
                                                                   17
                                                                                                    Defendants.
                                                                   18
                                                                               This is a civil action seeking monetary damages for professional negligence pertaining to
                                                                   19
                                                                   20   medical care provided to Plaintiff Christine A. Carney (“Plaintiff”). In support of this Complaint,

                                                                   21   Plaintiff relies upon the Affidavit of Dr. John D. Hofbauer, M.D. (incorporated by reference
                                                                   22
                                                                        herein and attached to this Complaint as Exhibit A) and alleges as follows:
                                                                   23
                                                                        …
                                                                   24
                                                                        …
                                                                   25
                                                                   26
                                                                                                                        1
                                                                   27
                                                                   28
                                                                    Case 3:19-cv-00074-MMD-WGC Document 1 Filed 02/08/19 Page 2 of 12




                                                                                                                        I.
                                                                    1
                                                                    2               JURISDICTION, VENUE AND LEGAL BASIS FOR THIS ACTION

                                                                    3          1.      This civil action is brought by Plaintiff pursuant to the statutory and common law
                                                                    4
                                                                        of the State of Nevada.
                                                                    5
                                                                               2.      Federal jurisdiction is conferred by virtue of the 28 U.S.C. §1332 et seq. Plaintiff
                                                                    6
                                                                    7   is a California resident, while Defendant LifePoint Health, Inc. (“Defendant”) is a Delaware

                                                                    8   corporation. Therefore, the requisite complete diversity of citizenship exists herein. The amount
                                                                    9   in controversy also exceeds the sum of $75,000.00, exclusive of interest and costs.
                       Tele: (702) 366-1888 • Fax (702) 366-1940
PAUL PADDA LAW, PLLC




                                                                   10
                         4560 South Decatur Blvd., Suite 300




                                                                               3.      Venue is appropriate in this Court per 28 U.S. Code § 1391 et seq. because all
                                                                   11
                               Las Vegas, Nevada 89103




                                                                        events giving rise to the present cause of action occurred in Elko County, Nevada.
                                                                   12
                                                                   13          4.      That the exercise of in personam jurisdiction by this Court over the Defendant is

                                                                   14   proper because Defendant is a corporation owning and operating Northeastern Nevada Regional
                                                                   15   Hospital (“NNRH”), the facility where the events at issue occurred, which is located within the
                                                                   16
                                                                        state of Nevada, establishing the requisite minimum contacts. See generally, International Shoe v
                                                                   17
                                                                        Washington, 326 US 310 (1945).
                                                                   18
                                                                   19                                                   II.

                                                                   20                                           THE PARTIES
                                                                   21
                                                                               5.      Plaintiff Christine A. Carney (“Plaintiff”) is an adult female.
                                                                   22
                                                                               6.      Defendant LifePoint Health, Inc. (doing business as “Northeastern Nevada
                                                                   23
                                                                   24   Regional Hospital”) (“Defendant”) is a for-profit healthcare company, upon information and

                                                                   25
                                                                   26
                                                                                                                        2
                                                                   27
                                                                   28
                                                                    Case 3:19-cv-00074-MMD-WGC Document 1 Filed 02/08/19 Page 3 of 12




                                                                        belief, headquartered in Tennessee, that owns and operates NNRH which is located in Elko
                                                                    1
                                                                    2   County, Nevada. Defendant is a Delaware corporation.

                                                                    3           7.      Plaintiff is informed and believes, and thereupon alleges, that each of the
                                                                    4
                                                                        Defendants designated as Does 1 through 10 and Roes A through Z, inclusive, are responsible in
                                                                    5
                                                                        some manner for the events and happenings herein referred to and negligently and/or intentionally
                                                                    6
                                                                    7   caused injuries and damages to Plaintiff, whether through playing an active role in some critical

                                                                    8   aspect of the subject medical treatment provided to Plaintiff, no matter how minute (and thereby
                                                                    9   directly perpetrating, encouraging or triggering the subject malpractice), or through enabling the
                       Tele: (702) 366-1888 • Fax (702) 366-1940
PAUL PADDA LAW, PLLC




                                                                   10
                         4560 South Decatur Blvd., Suite 300




                                                                        subject malpractice in a more passive fashion through omissions, negligence or indifference (such
                                                                   11
                               Las Vegas, Nevada 89103




                                                                        as through negligent policy-making; manufacturing; the provision of defective implements, tools
                                                                   12
                                                                   13   or medications; and negligent hiring, retention or oversight). Plaintiff further alleges that she

                                                                   14   cannot currently ascertain the identity of each of the Doe/Roe Defendants and Plaintiff will
                                                                   15   therefore seek leave of Court to amend this Complaint to insert the true names and capacities of
                                                                   16
                                                                        Doe/Roe Defendants when they have been ascertained, together with appropriate charging
                                                                   17
                                                                        allegations and to join such Defendants in this action.
                                                                   18
                                                                   19           8.      Plaintiff is informed and believes, and thereupon alleges, that each of the

                                                                   20   Defendants designated as Does 1 through 10 and Roes A through Z, inclusive, be
                                                                   21
                                                                        responsible/liable in some manner to the Plaintiff for the events and happenings herein referred,
                                                                   22
                                                                        for reasons in addition to or in lieu of those articulated in paragraph 7 above. Specifically, Plaintiff
                                                                   23
                                                                   24   is further informed and believes that each of the Does/Roes may be either a corporation, related

                                                                   25   subsidiary, parent entity, group, partnership, holding company, owner, predecessor entity,
                                                                   26
                                                                                                                           3
                                                                   27
                                                                   28
                                                                    Case 3:19-cv-00074-MMD-WGC Document 1 Filed 02/08/19 Page 4 of 12




                                                                        successor entity, joint venture, related association, insurer or business entity, the true names of
                                                                    1
                                                                    2   which are currently unknown to Plaintiff at this time, liable to Plaintiff in some manner for the

                                                                    3   events at issue because of its corporate/agency/employment relationship with the named
                                                                    4
                                                                        Defendant, or with any other Defendant not currently known, described as a Doe/Roe in
                                                                    5
                                                                        paragraph 7 above, fully incorporated herein by reference. Additionally, Plaintiff alleges that she
                                                                    6
                                                                    7   cannot currently ascertain the identity of each of the Doe/Roe Defendants described herein and

                                                                    8   Plaintiff will therefore seek leave of Court to amend this Complaint to insert the true names and
                                                                    9   capacities of these Doe/Roe Defendants when they have been ascertained, together with
                       Tele: (702) 366-1888 • Fax (702) 366-1940
PAUL PADDA LAW, PLLC




                                                                   10
                         4560 South Decatur Blvd., Suite 300




                                                                        appropriate charging allegations and to join such Defendants in this action.
                                                                   11
                               Las Vegas, Nevada 89103




                                                                                                                       III.
                                                                   12
                                                                   13                                    FACTUAL BACKGROUND

                                                                   14          9.      NNRH (owned and operated by Defendant) advertises itself on its website as a
                                                                   15   hospital that offers various healthcare services, including heart care, dietary services, imaging
                                                                   16
                                                                        services, pediatrics and oncology, among other things. Defendant is the owner and operator of
                                                                   17
                                                                        NNRH.
                                                                   18
                                                                   19          10.     On February 11, 2018, at 12:01 P.M., Plaintiff arrived and was seen at the NNRH-

                                                                   20   Emergency Room (“ER”) and received a diagnosis of a right eye corneal abrasion and acute
                                                                   21
                                                                        bacterial conjunctivitis. See Exhibit A, (Affidavit of Dr. John D. Hofbauer, M.D. ¶ 8A). She had
                                                                   22
                                                                        been experiencing pain in her right eye since the night before. Id. The Emergency Room Physician
                                                                   23
                                                                   24   (ERP) used Tetracaine Ophthalmic Solution 0.5% drops (“Tetracaine”) to anesthetize the right

                                                                   25   eye in order to perform examination. Id. Plaintiff’s vision remained blurry after the application
                                                                   26
                                                                                                                        4
                                                                   27
                                                                   28
                                                                    Case 3:19-cv-00074-MMD-WGC Document 1 Filed 02/08/19 Page 5 of 12




                                                                        of the Tetracaine, but it did appear to lessen her pain at the time. See Exhibit A, (Affidavit of Dr.
                                                                    1
                                                                    2   John D. Hofbauer, M.D. ¶ 8B).

                                                                    3            11.   Among other things, a non-contrast CT scan of the orbits was also performed,
                                                                    4
                                                                        showing no remarkable findings other than moderate mucosal thickening of the paranasal sinuses
                                                                    5
                                                                        and opacification of the maxillary antra. See Exhibit A, (Affidavit of Dr. John D. Hofbauer, M.D.
                                                                    6
                                                                    7   ¶ 8C).

                                                                    8            12.   Plaintiff was discharged from NNRH at approximately 5:00 P.M. the same day.
                                                                    9   See Exhibit A, (Affidavit of Dr. John D. Hofbauer, M.D. ¶ 8E). According to statements and
                       Tele: (702) 366-1888 • Fax (702) 366-1940
PAUL PADDA LAW, PLLC




                                                                   10
                         4560 South Decatur Blvd., Suite 300




                                                                        reports, Plaintiff’s daughter was given a bottle of Tetracaine Ophthalmic (0.5%) eyedrops by the
                                                                   11
                               Las Vegas, Nevada 89103




                                                                        ER-nurse and told that Plaintiff should use the drops every 2 hours until Plaintiff was able to see
                                                                   12
                                                                   13   her eye specialist, which should occur as soon as possible. The nurse explained the drops would

                                                                   14   help Plaintiff with her pain. See Exhibit A, (Affidavit of Dr. John D. Hofbauer, M.D. ¶ 8D). Post-
                                                                   15   discharge, from approximately 5:45 P.M. of February 11, 2018, until 12:26 P.M. of February 13,
                                                                   16
                                                                        2018, when she was able to finally see her eye specialist Dr. Kenneth W Houchin, M.D., Plaintiff
                                                                   17
                                                                        applied the Tetracaine eyedrops approximately 26 times, endeavoring to do so every 2 hours as
                                                                   18
                                                                   19   instructed, but occasionally using the eyedrops at 90 minute intervals when the pain became

                                                                   20   intolerable. See Exhibit A, (Affidavit of Dr. John D. Hofbauer, M.D. ¶ 8E).
                                                                   21
                                                                                 13.   On February 13, 2018, during the aforementioned consultation, Plaintiff’s
                                                                   22
                                                                        ophthalmologist, Dr. Kenneth W Houchin, M.D., diagnosed the Plaintiff with marked diffuse
                                                                   23
                                                                   24   corneal edema explained by medicamentosa. See Exhibit A, (Affidavit of Dr. John D. Hofbauer,

                                                                   25   M.D. ¶ 8F). Ophthalmic Medicamentosa occurs when a drug applied to the eye as drops or
                                                                   26
                                                                                                                         5
                                                                   27
                                                                   28
                                                                    Case 3:19-cv-00074-MMD-WGC Document 1 Filed 02/08/19 Page 6 of 12




                                                                        ointment, or as a cosmetics, or any other substance contacting the eye, causes an irritative or
                                                                    1
                                                                    2   allergic reaction. Id. Dr. Houchin explained that the Tetracaine eye drops Plaintiff had been using

                                                                    3   should not have been given to her and are rarely if ever prescribed to a patient. Id. He also stated
                                                                    4
                                                                        that her cornea appeared to be melted. Id.
                                                                    5
                                                                               14.     Plaintiff had many subsequent follow-up visits with Dr. Houchin and was
                                                                    6
                                                                    7   eventually referred to the Moran Eye Center in Salt Lake City, Utah where she was told that a

                                                                    8   corneal transplant would be the best course of treatment, though further discussions are still
                                                                    9   underway. Id. At this time, Plaintiff has lost vision in her right eye and continues to have episodes
                       Tele: (702) 366-1888 • Fax (702) 366-1940
PAUL PADDA LAW, PLLC




                                                                   10
                         4560 South Decatur Blvd., Suite 300




                                                                        of pain, discomfort and tearing. Id.
                                                                   11
                               Las Vegas, Nevada 89103




                                                                               15.     The Plaintiff’s loss of vision, and other ocular medical issues, were directly related
                                                                   12
                                                                   13   to and caused by the prolonged use of the medication Tetracaine Ophthalmic Solution (0.5%).

                                                                   14   See Exhibit A, (Affidavit of Dr. John D. Hofbauer, M.D. ¶ 9). This medication is principally used
                                                                   15   for and during surgical procedures and always under the supervision and guidance of a physician.
                                                                   16
                                                                        Id. Under no conditions should a medication (such as Tetracaine) be given or prescribed to a
                                                                   17
                                                                        patient by any healthcare facility nurse or other provider other than a licensed physician. See
                                                                   18
                                                                   19   Exhibit A, (Affidavit of Dr. John D. Hofbauer, M.D. ¶ 8F). Tetracaine Ophthalmic Solution

                                                                   20   (0.5%) is not prescribed to patients to be administered at home because of potentially dangerous
                                                                   21
                                                                        side effects and adverse reactions, as experienced by Plaintiff from her use of it. See Exhibit A,
                                                                   22
                                                                        (Affidavit of Dr. John D. Hofbauer, M.D. ¶ 9). Although some publications note that Tetracaine
                                                                   23
                                                                   24   Ophthalmic Solution (0.5%) drops may be used effectively for pain for up to 24 hours, close

                                                                   25   supervision and monitoring is still the standard of care when administering this medication. Id.
                                                                   26
                                                                                                                         6
                                                                   27
                                                                   28
                                                                    Case 3:19-cv-00074-MMD-WGC Document 1 Filed 02/08/19 Page 7 of 12




                                                                        Due to the professional negligence of Defendant, through its employees, Plaintiff was induced to
                                                                    1
                                                                    2   misuse Tetracaine, which resulted in the subject injuries.

                                                                    3                                                  IV.
                                                                    4
                                                                                                        FIRST CAUSE OF ACTION
                                                                    5                                [By Plaintiff Against All Defendants]
                                                                                                      Negligence / Medical Malpractice
                                                                    6
                                                                    7          16.     Plaintiff realleges and incorporates by reference the allegations set forth in

                                                                    8   paragraphs 1 through 15 above.
                                                                    9          17.     Under Nevada law, specifically the provisions of Nevada Revised Statute (“NRS”)
                       Tele: (702) 366-1888 • Fax (702) 366-1940
PAUL PADDA LAW, PLLC




                                                                   10
                         4560 South Decatur Blvd., Suite 300




                                                                        sections 41A, a plaintiff may recover for medical malpractice by showing the following: (i)
                                                                   11
                               Las Vegas, Nevada 89103




                                                                        defendant(s) (i.e. hospital, physician or employee of hospital) failed in rendering services to use
                                                                   12
                                                                   13   reasonable care, skill or knowledge ordinarily used in similar circumstances; (ii) defendant’s

                                                                   14   conduct was the actual and proximate cause of plaintiff’s injuries; and (iii) plaintiff suffered
                                                                   15   damages. Under NRS 41A.071, a suit alleging medical malpractice requires an affidavit from a
                                                                   16
                                                                        “medical expert.” Said affidavit is attached as “Exhibit A.”
                                                                   17
                                                                               18.     In this case, Defendant (A medical services corporation in the business of
                                                                   18
                                                                   19   operating/providing such services at NNRH) owed Plaintiff a duty of care to provide her with

                                                                   20   medical services in a reasonable and safe manner. Defendant breached its duty of care towards
                                                                   21
                                                                        Plaintiff by providing her with medical services that fell below the acceptable standards of
                                                                   22
                                                                        practice and care.    See Exhibit A (attached in compliance with NRS 41A.071 and fully
                                                                   23
                                                                   24   incorporated by reference herein). Specifically, Defendant acted below the standard of care when,

                                                                   25   among other things detailed in Exhibit A, its employees and or agents under it control at NNRH
                                                                   26
                                                                                                                        7
                                                                   27
                                                                   28
                                                                    Case 3:19-cv-00074-MMD-WGC Document 1 Filed 02/08/19 Page 8 of 12




                                                                        negligently prescribed/provided Tetracaine Ophthalmic Solution (0.5%) eye drops to Plaintiff for
                                                                    1
                                                                    2   home use which should never be done because of potentially dangerous side effects and adverse

                                                                    3   reactions, which Plaintiff in fact experienced and resulted in blindness in her right eye, among
                                                                    4
                                                                        other continuing problems. See Exhibit A, (Affidavit of Dr. John D. Hofbauer, M.D. ¶ 8D, E, F
                                                                    5
                                                                        & G). Tetracaine Ophthalmic Solution (0.5%) is a medication primarily used during surgery and
                                                                    6
                                                                    7   is always administered under the supervision and guidance of a physician, Instead, it was

                                                                    8   prescribed/provided to Plaintiff by a nurse (an employee of Defendant, upon information or
                                                                    9   belief), which is improper. Id. In addition, the deficient instructions provided to Plaintiff upon
                       Tele: (702) 366-1888 • Fax (702) 366-1940
PAUL PADDA LAW, PLLC




                                                                   10
                         4560 South Decatur Blvd., Suite 300




                                                                        discharge by Defendant regarding the use of Tetracaine Ophthalmic Solution (0.5%) resulted in
                                                                   11
                               Las Vegas, Nevada 89103




                                                                        misuse/overuse. Id. Any other failures by Defendants to adhere to the standard of care while
                                                                   12
                                                                   13   treating Plaintiff not described herein are realleged and incorporated by reference herein, as set

                                                                   14   forth in Exhibit A and paragraphs 1 to 17 above.
                                                                   15           19.     Based upon the foregoing, it was entirely foreseeable that the negligent
                                                                   16
                                                                        prescription/provision of Tetracaine Ophthalmic Solution (0.5%) to Plaintiff by Defendant
                                                                   17
                                                                        resulted in overuse/misuse that could have caused (and in all probability did cause) severe ocular
                                                                   18
                                                                   19   health problems, including but not limited to corneal “melting,” blindness in Plaintiff’s right eye

                                                                   20   and episodes of pain, discomfort and tearing. See Exhibit A, (Affidavit of Dr. John D. Hofbauer,
                                                                   21
                                                                        M.D. ¶ 8D, E, F & G). Thus, Defendant’s breach of its duty was both the actual and proximate
                                                                   22
                                                                        cause of Plaintiff’s injuries.
                                                                   23
                                                                   24   …

                                                                   25
                                                                   26
                                                                                                                        8
                                                                   27
                                                                   28
                                                                    Case 3:19-cv-00074-MMD-WGC Document 1 Filed 02/08/19 Page 9 of 12




                                                                               20.     As a direct and proximate result of Defendant’s professional negligence, Plaintiff
                                                                    1
                                                                    2   sustained injuries to her bodily organs and systems, all or some of which may be permanent and

                                                                    3   disabling, and all to Plaintiff’s general and special damages in a sum in excess of Fifteen
                                                                    4
                                                                        Thousand Dollars ($15,000.00).
                                                                    5
                                                                               21.     As a direct and proximate result of the negligence, carelessness and/or
                                                                    6
                                                                    7   recklessness of Defendant, Plaintiff has incurred, and continues to incur, medical expenses, loss

                                                                    8   of income, and loss of earning capacity etc., and all to Plaintiff’s general and special damages in
                                                                    9   an amount in excess of Fifteen Thousand Dollars ($15,000.00). Specifically, among other things
                       Tele: (702) 366-1888 • Fax (702) 366-1940
PAUL PADDA LAW, PLLC




                                                                   10
                         4560 South Decatur Blvd., Suite 300




                                                                        Plaintiff will require a corneal transplant to restore her eyesight in her right eyes that will in all
                                                                   11
                               Las Vegas, Nevada 89103




                                                                        likelihood cost more than $75,000.00 in of itself.
                                                                   12
                                                                   13          22.     As a result of Defendant’s negligence and carelessness, it has been necessary for

                                                                   14   Plaintiff to retain the law firm of Paul Padda Law, PLLC to prosecute this action, and Plaintiff is
                                                                   15   therefore entitled to recover reasonable attorney's fees and costs.
                                                                   16
                                                                                                                         VI.
                                                                   17
                                                                                                       SECOND CAUSE OF ACTION
                                                                   18
                                                                                                     [By Plaintiff Against All Defendants]
                                                                   19                            Negligent Hiring, Retention, and Supervision

                                                                   20          23.      Plaintiff realleges and incorporates by reference the allegations set forth in all
                                                                   21
                                                                        paragraphs above.
                                                                   22
                                                                               24.     During the time period relevant to this lawsuit, Defendant had a duty to protect
                                                                   23
                                                                   24   Plaintiff from harm resulting from any harm caused by any agent, servant, employee and/or joint

                                                                   25   venturer of the Defendant.
                                                                   26
                                                                                                                          9
                                                                   27
                                                                   28
                                                                   Case 3:19-cv-00074-MMD-WGC Document 1 Filed 02/08/19 Page 10 of 12




                                                                               25.     Upon information and belief, Defendant breached that duty by failing to properly
                                                                    1
                                                                    2   hire, retain, train, supervise, and/or discipline tortfeasor(s) that was acting as an agent, servant,

                                                                    3   employee and/or joint venturer of the Defendants. Specifically, the aforementioned failings
                                                                    4
                                                                        resulted in action and/or omissions on the part of Defendant that fell below the standard of care
                                                                    5
                                                                        when, among other things detailed in Exhibit A, the aforementioned parties under its control at
                                                                    6
                                                                    7   NNRH negligently prescribed/provided Tetracaine Ophthalmic Solution (0.5%) eye drops to

                                                                    8   Plaintiff for home use which should never be done because of potentially dangerous side effects
                                                                    9   and adverse reactions, which Plaintiff in fact experienced and resulted in blindness in her right
                       Tele: (702) 366-1888 • Fax (702) 366-1940
PAUL PADDA LAW, PLLC




                                                                   10
                         4560 South Decatur Blvd., Suite 300




                                                                        eye, among other continuing problems. See Exhibit A, (Affidavit of Dr. John D. Hofbauer, M.D.
                                                                   11
                               Las Vegas, Nevada 89103




                                                                        ¶ 8D, E, F & G). Tetracaine Ophthalmic Solution (0.5%) is a medication primarily used during
                                                                   12
                                                                   13   surgery and is always administered under the supervision and guidance of a physician, Instead, it

                                                                   14   was prescribed/provided to Plaintiff by a nurse (an employee of Defendant, upon information or
                                                                   15   belief), which is improper. Id. In addition, the deficient instructions provided to Plaintiff upon
                                                                   16
                                                                        discharge by Defendant regarding the use of Tetracaine Ophthalmic Solution (0.5%) resulted in
                                                                   17
                                                                        misuse/overuse. Id. Any other failures by Defendants to adhere to the standard of care while
                                                                   18
                                                                   19   treating Plaintiff not described herein are realleged and incorporated by reference herein, as set

                                                                   20   forth in Exhibit A and paragraphs 1 to 19 above.
                                                                   21
                                                                               26.     As a direct and proximate result of Defendant’s failure(s), Plaintiff has incurred,
                                                                   22
                                                                        and continues to incur, medical expenses, loss of income, and loss of earning capacity etc., and
                                                                   23
                                                                   24   all to Plaintiff’s general and special damages in an amount in excess of Fifteen Thousand Dollars

                                                                   25
                                                                   26
                                                                                                                         10
                                                                   27
                                                                   28
                                                                   Case 3:19-cv-00074-MMD-WGC Document 1 Filed 02/08/19 Page 11 of 12




                                                                        ($15,000.00). Specifically, among other things Plaintiff will require a corneal transplant to restore
                                                                    1
                                                                    2   her eyesight in her right eyes that will in all likelihood cost more than $75,000.00 in of itself.

                                                                    3           27.      That as a direct and proximate result of the actions of Defendant (including those
                                                                    4
                                                                        of its agents/employees) and each of them, Plaintiff has been injured in an amount well in excess
                                                                    5
                                                                        of $15,000.00.
                                                                    6
                                                                    7                                                     VII.
                                                                    8
                                                                                                           DEMAND FOR JURY TRIAL
                                                                    9
                                                                                28.      Pursuant to the Seventh Amendment of the United States Constitution, Plaintiff
                       Tele: (702) 366-1888 • Fax (702) 366-1940
PAUL PADDA LAW, PLLC




                                                                   10
                         4560 South Decatur Blvd., Suite 300




                                                                   11   invokes her right to trial by jury in this civil action.
                               Las Vegas, Nevada 89103




                                                                   12                                                    VIII.
                                                                   13                                         RELIEF REQUESTED
                                                                   14
                                                                                29.      Wherefore, in light of the foregoing, Plaintiff requests that the Court enter the
                                                                   15
                                                                        following relief in this matter:
                                                                   16
                                                                   17                    a.     Set this matter for trial by jury on a date certain;

                                                                   18                    b.     Award Plaintiff compensatory and special damages in an amount
                                                                                                exceeding $75,000.00 in total;
                                                                   19
                                                                   20                    c.     Award Plaintiff interest (pre-judgment and post-judgment) on all sums
                                                                                                permitted by law;
                                                                   21
                                                                                         d.     Award Plaintiff reasonable attorney’s fees and costs for having to
                                                                   22
                                                                                                prosecute this matter;
                                                                   23   …

                                                                   24   …
                                                                   25
                                                                        …
                                                                   26
                                                                                                                           11
                                                                   27
                                                                   28
Case 3:19-cv-00074-MMD-WGC Document 1 Filed 02/08/19 Page 12 of 12
